                                             Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 1 of 8




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT
                                  7                             NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10
                                            THERESA BROOKE,                                  Case No. 19-cv-07558-NC
                                  11
                                                        Plaintiff,
                                                                                             ORDER GRANTING MOTION
Northern District of California




                                  12
 United States District Court




                                                  v.                                         TO DISMISS WITH LEAVE TO
                                  13                                                         AMEND; DENYING MOTION
                                            IA LODGING SANTA CLARA LLC,                      TO DECLARE PLAINTIFF A
                                  14
                                                        Defendant.                           VEXATIOUS LITIGANT
                                  15                                                         Re: Dkt. No. 21
                                  16
                                  17           Before the Court is defendant IA Lodging Santa Clara LLC’s motion to dismiss
                                  18   plaintiff Theresa Brooke’s first amended complaint and declare her a vexatious litigant.
                                  19   Dkt. No. 21. The Court finds that the complaint fails to state sufficient facts to (1) confer
                                  20   standing; (2) state an ADA claim; and (3) state an Unruh Act violation. Accordingly, the
                                  21   Court GRANTS IA Lodging Santa Clara LLC’s motion to dismiss Brooke’s ADA claim
                                  22   and GRANTS Brooke leave to amend the complaint.
                                  23   I.     Background
                                  24         A.   Factual Allegations
                                  25           Plaintiff Theresa Brooke, a resident of Arizona, is legally disabled and uses a

                                  26   wheelchair. FAC ¶ 1. Defendant IA Lodging Santa Clara LLC does business as a hotel,

                                  27   the Hyatt Regency Santa Clara (“the Hyatt”). Id. ¶ 2. Brooke and her husband allege that

                                  28   they frequently travel to California “for purposes of leisure travel, hearings, settlement
                                             Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 2 of 8




                                  1    conferences, ENE conferences, joint site inspections and to determine if various hotels
                                  2    across the Country comply with disability access laws.” Id. ¶ 8. Brooke and her husband
                                  3    are planning to visit the Bay Area over the next several months and went online to IA
                                  4    Lodging’s website to rent rooms. Id. ¶¶ 7, 10. She wanted to rent the Hyatt’s Executive
                                  5    Suite, which offers “more living space, better views and more luxurious amenities than
                                  6    [the] standard rooms.” Id. ¶ 10. But, according to Brooke, “the sole ADA accessible
                                  7    rooms offered by [IA Lodging] are the standard rooms.” Id. Thus, Brooke alleges that she
                                  8    was deterred because IA Lodging did not have comparably luxurious ADA-accessible
                                  9    rooms for rent. During Brooke’s most recent trip, she did not visit the Hyatt because “[IA
                                  10   Lodging] has not remediated, and Plaintiff therefore remains deterred.” Id. ¶ 11.
                                  11         B.      Procedural History
                                                  On November 17, 2019, Brooke filed this action against IA Lodging, alleging
Northern District of California




                                  12
 United States District Court




                                  13   violations of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C.
                                  14   §§ 12182(a), 12182(b)(2)(A)(iv) and the 2010 ADA Standards, as well as the California
                                  15   Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51, 52. Dkt. No. 1 ¶¶ 3, 20. On
                                  16   February 28, 2020, IA Lodging filed their first motion to dismiss and to declare plaintiff a
                                  17   vexatious litigant. Dkt. No. 13. The Court denied the motion without prejudice based on
                                  18   Brooke’s stated intention to amend the complaint. Dkt. No. 15.
                                  19              On April 3, 2020, Brooke filed her first amended complaint alleging the same
                                  20   claims as the original complaint. See Dkt. No. 20. On April 17, 2020, IA Lodging filed
                                  21   the instant motion to dismiss and to declare plaintiff a vexatious litigant. Dkt. No. 21.
                                  22              All parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C.
                                  23   § 636(c). Dkt. Nos. 9, 10.
                                  24   II.    Legal Standard
                                  25         A.      Rule 12(b)(1)
                                  26              The question of standing is “an essential and unchanging part of the case-or-

                                  27   controversy requirement of Article III [of the U.S. Constitution].” Lujan v. Defenders of

                                  28   Wildlife, 504 U.S. 555, 560 (1992). Because standing is a jurisdictional issue, it is
                                                                                        2
                                           Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 3 of 8




                                  1    properly addressed under a Rule 12(b)(1) motion. Cetacean Cmty. v. Bush, 386 F.3d 1169,
                                  2    1174 (9th Cir. 2004). A court will dismiss a party’s claim for lack of subject matter
                                  3    jurisdiction “only when the claim is so insubstantial, implausible, foreclosed by prior
                                  4    decisions of th[e Supreme] Court, or otherwise completely devoid of merit as not to
                                  5    involve a federal controversy.” Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 89
                                  6    (1998) (citation and quotation marks omitted); see Fed. R. Civ. P. 12(b)(1). In order to
                                  7    satisfy Article III’s standing requirements, a plaintiff must show “(1) it has suffered an
                                  8    ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not
                                  9    conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the
                                  10   defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be
                                  11   redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
                                       (TOC), Inc., 528 U.S. 167, 180–81 (2000).
Northern District of California




                                  12
 United States District Court




                                  13        B.    Rule 12(b)(6)
                                  14          A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  15   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On a
                                  16   motion to dismiss, all allegations of material fact are taken as true and construed in the
                                  17   light most favorable to the plaintiff. Cahill v. Liberty Mutual Ins. Co., 80 F.3d at 336,
                                  18   337– 38 (9th Cir. 1996). The Court, however, need not accept as true “allegations that are
                                  19   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
                                  20   Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need
                                  21   not allege detailed factual allegations, it must contain sufficient factual matter, accepted as
                                  22   true, to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
                                  23   550 U.S. 544, 570 (2007). A claim is facially plausible when it “allows the court to draw
                                  24   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
                                  25   v. Iqbal, 556 U.S. 662, 678 (2009).
                                  26          If a court grants a motion to dismiss, leave to amend should be granted unless the
                                  27   pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203
                                  28   F.3d 1122, 1127 (9th Cir. 2000). However, a court “may exercise its discretion to deny
                                                                                      3
                                           Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 4 of 8




                                  1    leave to amend due to ‘repeated failure to cure deficiencies by amendments previously
                                  2    allowed, undue prejudice to the opposing party . . ., [and] futility of amendment.’”
                                  3    Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892–93 (9th Cir. 2010).
                                  4    III. Discussion
                                  5        A.      Americans with Disabilities Act
                                  6             IA Lodging argues that Brooke’s ADA claim must be dismissed because she (1)

                                  7    lacks Article III standing to bring her claim and (2) fails to state a claim under the ADA.

                                  8    Dkt. No. 21 at 5.

                                  9             The ADA provides that “[n]o individual shall be discriminated against on the basis

                                  10   of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

                                  11   advantages, or accommodations of any place of public accommodation.” 42 U.S.C.
                                       § 12182(a).
Northern District of California




                                  12
 United States District Court




                                  13            There are two ways to demonstrate standing under the ADA. A plaintiff must show

                                  14   that she has either (1) suffered an “injury-in-fact coupled with an intent to return,” or (2) is

                                  15   deterred from returning to the premises. Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d

                                  16   939, 944 (9th Cir. 2011).

                                  17            A barrier causes an ADA injury when it interferes with the plaintiff’s full and equal

                                  18   enjoyment of the facility on account of her particular disability. Id. at 947. “Because the

                                  19   ADAAG establishes the technical standards required for ‘full and equal enjoyment,’ if a

                                  20   barrier violating these standards relates to a plaintiff’s disability, it will impair the

                                  21   plaintiff’s full and equal access, which constitutes ‘discrimination’ under the ADA.” Id.

                                  22            To establish deterrence, a plaintiff must allege “actual knowledge of illegal barriers

                                  23   at a public accommodation to which he or she desires access” and that a defendant’s

                                  24   “failure to comply with the ADA deters him or her from making use of the defendant’s

                                  25   facility.” Civil Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr. (CREEC), 867 F.3d 1093,

                                  26   1098 (9th Cir. 2017); see also Chapman, 631 F.3d at 949 (“A disabled individual also

                                  27   suffers a cognizable injury if he is deterred from visiting a noncompliant public

                                  28   accommodation because he has encountered barriers related to his disability there.”).
                                                                                       4
                                           Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 5 of 8




                                  1           Brooke alleges that IA Lodging’s failure to provide “the same room-type choices to
                                  2    disabled persons as it does for able-bodied persons” was an accessibility barrier that
                                  3    prevents her full and equal enjoyment of the hotel. FAC ¶ 4.
                                  4           Section 224.5 of the 2010 ADA Standards does not require a hotel to offer
                                  5    accessible rooms that are identical to non-accessible rooms, but instead requires that
                                  6    accessible rooms be “dispersed among the various classes of guest rooms” and “provide
                                  7    choices of types of guest rooms, number of beds, and other amenities comparable to the
                                  8    choices provided to other guests.” 2010 ADA Standards § 224.5. Additionally, Section
                                  9    224.5 provides that “guest rooms shall be dispersed in the following priority: guest room
                                  10   type, number of beds, and amenities.” Id. (emphasis added). Brooke alleges that “the sole
                                  11   ADA accessible rooms offered by [the Hyatt] are the standard rooms” and that “the
                                       Executive Suite she wanted to rent has “more living space, better views and more
Northern District of California




                                  12
 United States District Court




                                  13   luxurious amenities than [the Hyatt]’s standard rooms” but are not ADA accessible. FAC
                                  14   ¶ 10. On a motion to dismiss, the Court must accept Brooke’s factual allegations as true.
                                  15   See Cahill, 80 F.3d at 337–38. Here, because there are allegedly no ADA-accessible
                                  16   rooms comparable to the Executive Suites in terms of room type and amenities, Brooke
                                  17   alleges enough facts to plausibly suggest that the Hyatt failed to satisfy § 224.5.
                                  18          Citing Access Now, Inc. v. Southwest Airlines, Co., 227 F. Supp. 2d 1312, 1321
                                  19   (S.D. Fla. 2002), IA Lodging argues that Brooke’s alleged injury is hypothetical because
                                  20   she fails to show the website impedes her use and enjoyment of the Hotel facilities. Dkt.
                                  21   No. 13 at 6. In that case, the Southern District of Florida granted a defendant’s motion to
                                  22   dismiss because the “plaintiff failed to establish a nexus between southwest.com and any
                                  23   restriction on the full enjoyment of a physical, concrete place of public accommodation.”
                                  24   Id. (citation omitted). As an initial matter, however, Access Now is an out-of-circuit
                                  25   district court case and is therefore not controlling. In any case, unlike the plaintiffs in
                                  26   Access Now, who sued Southwest over the allegedly inaccessibility of its website, Brooke
                                  27   does not argue that IA Lodging’s website was inaccessible. Instead, she claims that IA
                                  28   Lodging’s physical hotel facilities were discriminatory because they lack comparable
                                                                                      5
                                           Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 6 of 8




                                  1    rooms for disabled individuals.
                                  2           Nonetheless, an ADA plaintiff must also allege how “[her] disability was affected
                                  3    by [the barrier]” to establish standing. Chapman, 631 F.3d at 954. Here, Brooke fails to
                                  4    allege sufficient facts on how her particular disability was affected by the lack of
                                  5    accessibility features in the Executive Suite. She merely alleges that the Executive Suite
                                  6    has “more living space, better views and more luxurious amenities than [the] standard
                                  7    rooms” but does not clarify how the non-compliance of the Executive Suite affects her
                                  8    personal disability “so as to deny [her] the ‘full and equal’ access that would satisfy the
                                  9    injury-in-fact requirement.” Chapman, 631 F.3d at 954. Brooke does not, for example,
                                  10   explain what types of accessibility features she requires that the Executive Suites
                                  11   apparently do not have. Because Brooke fails to connect her disability to the alleged
                                       barrier, she has not established an injury-in-fact nor has she shown she was deterred from
Northern District of California




                                  12
 United States District Court




                                  13   visiting the Hyatt. See Chapman, 631 F.3d at 949 (“A disabled individual also suffers a
                                  14   cognizable injury if he is deterred from visiting a noncompliant public accommodation
                                  15   because he has encountered barriers related to his disability there.”).
                                  16          Because Brooke fails to establish how the Hyatt’s alleged non-compliance with the
                                  17   ADA is related to her disability, she has not shown that IA Lodging interfered with her full
                                  18   and equal enjoyment of the Hyatt. Accordingly, the Court finds that Brooke lacks standing
                                  19   and GRANTS IA Lodging’s motion to dismiss with leave to amend as the pleading could
                                  20   possibly be cured by the allegation of other facts. See Lopez, 203 F.3d at 1127.
                                  21       B.    The Unruh Act
                                  22          Brooke’s claim under the Unruh Act is a state law claim. See Cal. Civ. Code §§ 51,
                                  23   52. Because the Court dismissed the ADA claim, over which it has original jurisdiction,
                                  24   the Court declines to exercise supplemental jurisdiction over the remaining Unruh Act
                                  25   claim. See 28 U.S.C. 1367(c)(3). The Court, however, nonetheless offers the following
                                  26   observations regarding Brooke’s Unruh Act claim.
                                  27          The Unruh Act is limited in scope to “[a]ll persons within the jurisdiction of this
                                  28   state.” Cal. Civ. Code, § 51(b). The California Supreme Court has interpreted the phrase
                                                                                     6
                                           Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 7 of 8




                                  1    “within the jurisdiction of this state” in accord with its plain meaning as “within the state.”
                                  2    Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668 n.4 (2009). Here, Brooke, a resident of
                                  3    Arizona, does not claim that she accessed the reservation website within California.
                                  4    Instead, she merely alleges that she has a San Jose office. FAC ¶ 1. That bare allegation is
                                  5    not enough to show that she was injured “within the jurisdiction of” California. Cal. Civ.
                                  6    Code § 51(b).
                                  7           Accordingly, the Court also GRANTS IA Lodging’s motion to dismiss Brooke’s
                                  8    Unruh Act claim with leave to amend.
                                  9        C.     Vexatious Litigant
                                  10          IA Lodging argues that Brooke is a vexatious litigant and should be subject to a pre-
                                  11   filing order placing restrictions on what cases the vexatious litigant may file.
                                              Such order is “an extreme remedy that should rarely be used.” De Long v.
Northern District of California




                                  12
 United States District Court




                                  13   Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990). The Ninth Circuit established
                                  14   requirements for entering such order against vexatious litigant: (1) the litigant must be
                                  15   given notice and opportunity to be heard before the order is entered; (2) the court must
                                  16   compile an adequate record for review, including a list of all filings and motions leading to
                                  17   the conclusion that the individual is a vexatious litigant; (3) the court must make
                                  18   substantive findings that the litigant’s filings are frivolous or harassing; and (4) the pre-
                                  19   filing order may not be overly broad, and must be narrowly tailored. Id. at 1148.
                                  20          Here, IA Lodging has not established the third requirement. Although Brooke has
                                  21   filed numerous lawsuits in this District, some of those suits were not frivolous or
                                  22   harassing. More importantly, the Court has not yet found that this lawsuit is frivolous or
                                  23   harassing. Indeed, the Court grants leave to amend because the deficiencies in Brooke’s
                                  24   complaint could plausibly be cured by additional facts. Because a vexatious litigant order
                                  25   is such an extreme measure, the Court finds such determination premature and DENIES IA
                                  26   Lodging’s motion.
                                  27   IV. Conclusion
                                  28          The Court GRANTS IA Lodging’s motion to dismiss with leave to amend. The
                                                                                      7
                                          Case 5:19-cv-07558-NC Document 31 Filed 07/08/20 Page 8 of 8




                                  1    Court DENIES IA Lodging’s request for an order declaring Brooke a vexatious litigant.
                                  2             If Brooke chooses to amend, she must file her amended complaint by July 22, 2020.
                                  3    The amended complaint may not add additional claims or parties without further leave of
                                  4    Court.
                                  5             IT IS SO ORDERED.
                                  6
                                  7    Dated: July 8, 2020                       _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  8                                                    United States Magistrate Judge
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    8
